Motion by respondent to expunge certain matter from the printed record on appeal and for other relief granted (a) to the extent of expunging the matter contained in pages twenty-seven to thirty-two, inclusive, of such record and (b) to the extent of striking the appeal from the June, 1954, calendar of this court, and otherwise denied, without costs. Whether appellant desires to bring on this appeal by way of a bill of exceptions or a ease, the record must contain only so much of the evidence and so much of the proceedings and such portions of the judgment roll as are material to the questions to be raised on the appeal (Civ. Prae. Act, §§ 575, 576; Rules Civ. P'rac., rules 232, 234). In either event, however, the ease or bill of exceptions, before it is filed in this court, must be served and settled as required by the rules (Rules Civ. Prae., rule 230.) This has not been done and, consequently, the record as filed is inadequate. Motion by appellant for a stay granted on condition (a) that, within ten days after the entry of the order hereon, appellant file an undertaking for $1,000, with corporate surety, to pay the reasonable value of the use and occupation of the premises pending the appeal and to pay the costs of the appeal, in the event the judgment appealed from be affirmed or the appeal be dismissed, and (b) that appellant properly perfect the appeal and be ready for argument at the October term of this court, commencing October 4, 1954; otherwise, motion denied, without costs. Present — Nolan, P. J., Adel, MaeCrate, Schmidt and Murphy, JJ.